Citation Nr: 1209157	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO, in pertinent part, denied the Veteran's claims for service connection for a lumbar spine disorder and a hip disorder.  

In a March and October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.  In accordance with the Board's remand directives, the RO/AMC scheduled the Veteran for a VA examination and obtained the requested medical opinion, and requested VA treatment records from all VA facilities in San Antonio from July 1970 to December 1972.  Therefore, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The left apex scoliosis of the lumbar spine noted on a May 1969 X-ray during service no longer exists.

2.  The Veteran's current lumbar spine disorder did not manifest in service, within the one year of service, and is unrelated to service, to include the May 1969 X-ray finding of left apex scoliosis.

3.  A hip disorder is not shown by the record.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in pre-rating letters dated in June and July 2006.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and VA outpatient treatment records dated from August 2005 through March 2010.  In addition, the Veteran was provided with VA examinations in December 2006 and June 2010.  As the June 2010 medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the June 2010 VA examination and medical opinion are adequate to make a determination on these claims.  

During the June 2010 VA examination, the Veteran said that he was seen once at a VA facility in San Antonio in the 2 years following service and not again for another 25 years.  In October 2010, the Board remanded the claims to ensure that VA treatment records from 2 years following the Veteran's discharge had been requested.  In April 2011, the AMC made a formal finding that these records were unavailable, noting that they had received a negative response from the San Antonio VA Medical Center (VAMC) in February 2011 and had sent a letter to the Veteran notifying him of that the records were unavailable.  Hence, VA has complied with its duty to assist the Veteran in obtaining these records and its duty to notify the Veteran of its inability to obtain them.  See 38 C.F.R. § 3.159(c)(2), (e).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 


Governing Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Analysis

In this case, the Veteran asserts that he had current lumbar spine and hip disorders related to service.  

The Veteran's January 1969 entrance examination report reflects that his spine and lower extremities were normal.  On the Report of Medical History, the Veteran denied recurrent back pain and he denied bone, joint, or other deformity.  A May 1969 note indicates that X-rays of his lumbar spine revealed "a slight scoliosis with the apex pointing toward the left.  The lumbar vertebral bodies are otherwise well aligned.  There is no evidence of fracture or degenerative change."  The impression was mild scoliosis.  The Veteran's June 1970 discharge examination report reflects that his spine and lower extremities were normal.  

In March 2005, the Veteran filed a claim for nonservice-connected pension benefits.  He claimed that prostate cancer, a hernia, numbness in his right hand, and a neck condition prevented him from working.  The report of a July 2005 VA general medical examination reflects that the Veteran complained of neck pain and X-rays revealed degenerative arthritis and joint narrowing.  The diagnosis was cervical spondylosis.  No complaints or findings were made relating to the Veteran's lumbar spine or hips.

In April 2006, the Veteran filed a claim for service connection for a lumbar spine condition and a bilateral hip condition.

VA outpatient treatment records dated from August 2005 to June 2006 do not reflect any complaints or treatment related to the Veteran's lumbar spine or hips.

The report of a December 2006 VA spine examination reflects the Veteran's complaints of low back pain radiating into the lumbar paraspinals, bilateral sacroiliac joints, right greater than left, and the right buttock.  He said daily pain began 2 years ago and that prior to that, it was intermittent.  On physical examination, the Veteran had decreased cervical lordosis and palpable scoliosis.  Range of motion of the thoracolumbar spine was limited with pain.  X-rays of the thoracic spine showed osteopenia diffusely but no other abnormality.  X-rays of the lumbar spine showed degenerative changes most severe in the lower areas with minimal anterior displacement of the L5 and S1.  The diagnoses were scoliosis; lumbar spine spondylosis; and right sacroiliitis.  The examiner opined that the scoliosis shown on the May 1969 X-ray was not related to service and that it was "not likely" that it developed in the four-month time frame following the January 1969 entrance examination.  

A June 2009 VA pain clinic note reflects the Veteran's complaints of neck, back, and left arm pain.  It was noted that the Veteran underwent anterior fusion at the C7-T1 level in November 2007 and had right C8 radiculopathy.  The primary pain diagnosis was cervical brachial radiculopathy.  VA outpatient treatment records dated from December 2005 to March 2010 are otherwise unremarkable for any complaints or treatment for lumbar spine or hip problems.

The report of a June 2010 VA spine examination reflects the Veteran's complaints of progressive back pain.  He said that he was not treated in service, but was seen once at a VA facility in San Antonio in the 2 years after he was discharged.  On physical examination, scoliosis was noted.  Hip flexion and extension was 5/5 on motor examination.  Range of motion of the thoracolumbar spine was limited with pain.  Spine scoliosis study X-rays showed no significant scoliotic curvature.  Stabilization hardware was noted at the cervicothoracic junction.  X-rays of the lumbar spine showed advanced degenerative disc disease changes at every level with relative sparing at L1-L2.  Facet hypertrophic changes were also present, most significantly from L4 through S1.  The sacroiliac joints appeared well-maintained.  There were no soft tissue abnormalities seen.  The impression was advanced multi-level degenerative disc disease changes.

The examiner reviewed all of the Veteran's X-rays and reports and noted that the May 1969 X-ray during service was read as showing very mild left scoliosis of the lumbar spine, which was not seen on the June 2010 X-rays.  The examiner stated that the clinical examination showed a very mild left scoliosis of the thoracic spine and opined that this was different than what was shown on the May 1969 X-ray.  The current June 2010 X-rays showed more significant right degenerative scoliosis associated with degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's current scoliosis of the lumbar spine was not related to the findings shown on the May 1969 X-ray because current scoliosis of the lumbar spine was to the right, rather than to the left.  The diagnoses were very mild apex left thoracic scoliosis, no rotary component; and moderate apex right degenerative scoliosis of the lumbar spine (not congenital or developmental). The examiner noted that these findings were not based on interpretation by the radiologist (who read the X-rays as normal without scoliosis) and were considered insignificant.  The examiner further opined that the Veteran's lumbar spine degenerative disc disease (spondylosis) was not related the scoliosis noted in service.  

With regard to the finding of scoliosis on the May 1969 X-ray, the examiner opined that this must have existed prior to service and that there was "no way" that this change, however minor, could have resulted from service activities between January and May 1969.  The examiner explained that if there is no rotational component of the rib cage accompanying scoliosis, scoliosis might not be evident on clinical examination.  The examiner surmised that this might be the reason scoliosis was not noted during the January 1969 entrance examination but was later seen on X-ray.  In any event, the examiner noted that the Veteran did not have any current complaints or physical findings related to the scoliosis and that the minor apex left scoliosis shown in May 1969 was no longer evident.  Instead, the Veteran had apex right degenerative scoliosis that was a normal age-related process.  

As regards the previous diagnosis of right sacroiliitis, the examiner opined that there was no diagnosis or X-ray evidence of right sacroiliitis and that the Veteran did not have a known inflammatory disease that involved the sacroiliac joints.  The examiner opined that this diagnosis was not present and even if it were present, it would not be related to the scoliosis shown in May 1969.  

Given the evidence outlined above, the Board finds that the weight of the evidence is against the claims for service connection for a lumbar spine and hip disorders.

The Board acknowledges that scoliosis was not noted at the Veteran's entrance examination and that the Veteran is presumed to have been in sound condition.  As noted above, the presumption of soundness can be rebutted with clear and unmistakable evidence that the condition existed prior to service and was not aggravated by service.  Here, however, the Board need not address whether the left apex scoliosis of the lumbar spine existed prior to service or was not aggravated by service because the Veteran no longer has this condition.  As noted by the June 2010 VA examiner, the Veteran currently has mild left scoliosis of the thoracic spine and right degenerative scoliosis of the lumbar spine, but neither of these conditions are related to the left apex scoliosis of the lumbar spine that was noted in service.  Simply put, the left apex scoliosis of the lumbar spine noted in May 1969 no longer exists.  Hence, the Veteran cannot be service-connected for this condition.  

As regards the Veteran's current disabilities of the lumbar spine, the degenerative changes were not shown in service or within one year of service.  The June 2010 VA examiner opined that the degenerative changes and right degenerative scoliosis of the lumbar spine were not related to the scoliosis noted in service.  Rather, the examiner opined that the degenerative changes were part of the normal aging process.  The Board finds that the June 2010 VA examiner's opinion is highly probative as it was based on a detailed review of the Veteran's pertinent medical history and clinical findings, and supported by medical rationale.  

As regards the Veteran's claimed hip disorder, the most probative evidence reflects that he does not have a current disability involving the hips.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

In this case, the December 2006 VA examiner diagnosed the Veteran with right sacroiliitis, but the June 2010 opined that there was no evidence of sacroiliitis on clinical examination or by X-ray.  The June 2010 VA examiner's opinion is more probative because it is supported by clinical findings and a medical rationale was provided.  Furthermore, the Board points out that the June 2010 VA examiner is a physician whereas the December 2006 is a physician assistant.  Although both are competent to render medical opinions, a physician has more medical training and expertise.  

In reaching these conclusions, the Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements to VA examiners that he has experienced gradual and progressive back pain are credible.  The Board has also considered his general averments that he has hip problems.  However, the Veteran's statements are outweighed by the opinion of the June 2010 VA examiner that the Veteran's current lumbar spine disabilities are unrelated to service, including the May 1969 X-ray finding of left apex scoliosis, and that he does not have a current hip disability.  These opinions are highly probative, as they reflects the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's lumbar spine condition and claimed hip disorder, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current lumbar spine disabilities are related to service, the onset and etiology of degenerative changes are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Whether a disability, such as degenerative disc disease, degenerative arthritis or scoliosis, is related to service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

For all the foregoing reasons, the Board finds that the claims for service connection for a lumbar spine skin disorder and for a hip disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a hip disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


